 A. 0. SMITH CORPORATION OF TEXAS5Smelter Workers for a unit of production employees, which the Board,in these circumstances, finds to be appropriate for purposes of collec-tive bargaining.On the other hand, if a majority in the maintenancevoting group do not select the IAM, the ballots of the employees in themaintenance group will be pooled with those of the employees in theproduction group.' If Mine, Mill & Smelter Workers achieves amajority of the votes in the pooled group,' the Regional Director isinstructed to issue a certification of representatives to that labororganization for a unit of production and maintenance employees,which the Board, in such circumstances, finds, to be an appropriateunit for the purposes of collective bargaining.[Text of Direction of Elections omitted from publication.]8 If the ballots are pooled,they are to be tallied in the following manner: Votes forthe IAM shall be counted as valid votes,but neither for nor against Mine, Mill&SmelterWorkers ; all other votes are to be accorded their face value, whether for Mine, Mill &Smelter Workers or for no union.YAt the hearing Mine, Mill & Smelter Workers requested that its name not appear onthe ballot of any election directed in a unit sought by the IAM. In view of the Board'sdecision to pool the ballots under the circumstances described above, we shall accordMine, Mill&Smelter Workers'a place on the ballot in the election directed in the main-tenance voting group.A. O. Smith Corporation of TexasandDistrict 37, InternationalAssociation of Machinists,AFL-CIO,PetitionerandUnitedSteelworkers of America,AFL-CIO.Case. No. 39-RC-894.January 4,1956SUPPLEMENTAL DECISION AND CERTIFICATIONOF RESULTS OF ELECTIONPursuant to the Board's Decision and Direction of Election datedSeptember 12, 1955,1 an election was conducted herein on October 11,1955, under the direction and supervision of the Regional Directorfor the Sixteenth Region.The election was conducted by secret ballotamong a voting group of machine shop employees.Upon the con-clusion of the balloting, a tally of ballots was issued and served uponthe parties in accordance with the Board's Rules and Regulations.The tally of ballots shows that there were approximately 14 eligiblevoters in the voting group; 7 ballots were cast for the Petitioner; 7ballots were cast for the Intervenor; and the ballots of 9 persons werechallenged.Thereafter the Regional Director investigated the issues raised bythe challenged ballots, and duly issued a report on challenged ballots.In his report the Regional Director found that the Board agent had1114 NLRB 56.115 NLRB No. 3. FjDECISIONS OF NATIONAL LABOR RELATIONS BOARDchallenged the nine ballots, recommended that the challenges to allnine ballots be sustained, and further recommended that the boardcertify the results of the election as shown by the above-describedtally of ballots.The Petitioner has excepted to so much of theRegional Director's report as recommends that the challenges to theballots of two persons, Lester Miller and Jack Cannon, be sustained.With respect to Miller, the Regional Director's report sets forththe following facts : In September 1952 Miller received a gunshotwound which injured his spine.Ten months later, Miller returnedto work and was assigned to the cutter-grinder, which he could operatewhile sitting.He was also given special rest periods.On February24, 1955, Miller left the Respondent's employ for further treatment.On August 1, 1955, when he applied for work the company doctorexamined Miller and concluded that Miller was not reemployablefor physical reasons.The Respondent now has no work which Millercan perform while seated, and he is unable to stand for any lengthof time.On the basis of such facts the Regional Director concluded thatMiller was not an employee of the Company and recommended thatthe challenge to his ballot be sustained. In its exceptions, the Peti-tioner states that "no proof has been shown that the Company acceptedthe doctor's conclusion and that Miller had been discharged."We find the Petitioner's argument with respect to Miller lacks merit.In view of the length of Miller's absence from employment prior toAugust 1, 1955; the reason for such absence; the conclusion of thecompany doctor on August 1, 1955, that Miller was not "reemploy-able"; and the finding implicit in the .Regional Director's report, aswell as in the Petitioner's exceptions, that Miller was not employedafter August 1, 1955, we find that Miller's failure to work during theeligibility period was not caused by "illness" within the meaning ofthat term as used in the Board's Direction of Election.Accordingly,we conclude that the failure of the Regional Director to find thatMiller was discharged is of no consequence, and we hereby sustain the-challenge to Miller's ballot.With respect to Cannon, the Regional Director's report sets forththe following : Cannon, a welder, was assigned to the machine shopduring an expansion program that began in 1954 and ended in April1955.He was supervised by the machine shop foreman until July1955.Since July he has been supervised by the mechanical main-'tenance foreman who supervises all welders.On October 3, 1955, hewas transferred to the second shift, and was advised by his foremanthat henceforth he would be assigned work on the same basis as otherwelders and would no longer work exclusively on jobs for the machineshop.There are now 2 welders on each of the 3 shifts. The Company MARSHALL CAR WHEEL AND FOUNDRY CO.7asserts that the position of machine shop welder has been abolishedand it does not plan to revive the job in the foreseeable future.On the basis of such facts, the Regional Director found that thejob of machine shop welder had been abolished, and recommendedthat the challenge to Cannon's ballot be sustained. In its exceptions,the Petitioner in effect asserts that Cannon was an eligible voter be-cause he was within the voting group during the crucial payroll periodestablished in the Direction of Election herein.We find, however,that even though Cannon may have been within the voting group dur-ing the eligibility period, his subsequent transfer before the electionto a job outside the voting group terminated his eligibility to vote.'We shall thereforesustainthe challenge to his ballot.As the Petitioner failed to receive a majority of the votes cast inthe election, we shall only certify the election's results.[The Board certified that a majority of the valid ballots wasnot castfor District 37, International Association of Machinists, AFL-CIO,and that the said Union is not the exclusive representative of the em-ployees at the Employer's Houston, Texas, plant in the voting groupdesignated in paragraph numbered 4 of the Decision and Directionof Election herein.]2 SeeNational Container CorporationofWisconsin,99 NLRB 1492,1495-1490Man-ganese Ore Company,54 NLRB 11132,1213-14.Marshall Car Wheel and Foundry Co. of Marshall,Texas, Inc.andUnited Steelworkers of America,AFL-CIO.Case No.16-CA-443. January 5,1956SUPPLEMENTAL DECISION, DETERMINATION,AND ORDEROn January 7, 1955, the United States Court of Appeals for theFifth Circuit denied enforcement to an order issued herein by theBoard on May 28, 1953,1 based on findings that the Respondent haddiscriminatorily discharged certain of its striking employees and de-nied others full reinstatement privileges because of their prior con-certed activity.Holding that the Board erred in finding that the Respondent con-doned an illegal strike which was timed without prior warning andmight have resulted in substantial physical damage to the plant andpecuniary loss to the employer, the court concluded that the' Board hadno authority to compel the Respondent to reinstate employees who1105 NLRB 57; 107 NLRB 314 (Supplemental Decision and Order).115 NLRB No. 4.